Citation Nr: 1027044	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-07 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including secondary to inservice exposure to herbicides.

2.  Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1969.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2007, the Veteran was scheduled for a VA examination 
to determine whether any current skin disorder found was related 
to his military service or any incident therein.  The examination 
report noted the Veteran's history of a skin disorder affecting 
his hands during the summer, but that his current physical 
examination revealed no current skin disorder on his hands or 
other parts of his body.  The examination report concluded with a 
diagnosis of normal skin examination.  The VA examiner then 
opined that the skin disorder described by the Veteran was "less 
likely than not" due to Agent Orange exposure, and that it was 
"not a condition that is currently recognized as being caused by 
Agent Orange exposure."

While the Board accepts that the VA physician could potentially 
identify the intermittent skin disorder which the Veteran has 
described, the report fails to identify just what that condition 
is.  Consequently, the Board concludes that the VA examination 
was inadequate, and that a new VA examination must be provided to 
the Veteran in order to determine if any relationship exists 
between any current skin disorder found and the Veteran's 
military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (if VA provides the Veteran with an examination in a 
service connection claim, the examination must be adequate); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the 
RO should again request that the Veteran identify any medical 
treatment providers he has seen concerning a skin disorder since 
his discharge from the service.  Where the claimed disorder, such 
as in this case, is cyclical or fluctuating in severity, VA must 
offer an examination during an active stage of the disease.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, the 
frequency, duration, and outbreaks of the given disease 
exacerbations must be addressed and the disorder should be 
considered, whenever possible, at a time when it is most 
disabling.

As for the Veteran's claim of entitlement to service connection 
for hepatitis B, the November 2007 VA examination diagnosed the 
Veteran with hepatitis B.  It also noted the Veteran's reported 
history of having been diagnosed with hepatitis B in 1970.  Under 
these circumstances, the Board finds that a new VA examination 
should be conducted in order to determine if any relationship 
exists between the Veteran's current hepatitis B and his military 
service.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who treated 
him for a skin disorder and for hepatitis 
B, including treatment records relating to 
hepatitis B prior to 2007 and treatment 
records relating to a skin disorder at any 
time following the Veteran's discharge from 
the service.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded a VA examination to address the 
nature and etiology of his hepatitis B.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must elicit a 
history of possible risk factors from the 
Veteran, including before, during and after 
his military service.  Based upon review of 
the service and post service medical 
records, the examiner must provide an 
opinion as to whether the Veteran's current 
hepatitis B is related to his military 
service.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  A 
complete rationale for all opinions must be 
provided.  The report must be typed.

3.  Thereafter, the RO must afford the 
Veteran the appropriate VA examination to 
determine the etiology of any current skin 
disorder found.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail and 
correlated to a specific diagnosis.  Any 
indicated diagnostic tests and studies must 
be accomplished.  The frequency, duration, 
and outbreaks of the skin disorder must be 
addressed.  Following a review of the 
service and post-service treatment records, 
and with consideration of the Veteran's 
statements as to observable symptoms, the 
examiner must identify all skin disorders 
found or identified, and provide an opinion 
as to whether any identified skin disorder 
was caused by or aggravated by his military 
service, or to any incident therein, to 
include as due to exposure to herbicides.  

The Veteran has provided a history that his 
skin disorder affects his hands during the 
summer.  Accordingly, every reasonable 
effort must be made to secure such an 
examination during an active phase of the 
skin disorder.  If the Veteran has an 
outbreak of his skin disorder prior to his 
scheduled VA examination, he must present 
himself to a VA outpatient clinic for an 
examination to document the outbreak and 
all pertinent symptomatology.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  A complete rationale for all 
opinions must be provided.  The report must 
be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for a scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case addressing all evidence received since 
the January 2009 statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

